DETAILED ACTION
Examiner acknowledges receipt of the reply filed 11/10/2020, in response to the restriction requirement mailed 9/17/2020.
Claims 19-47 are pending. Claims 42-47 are withdrawn from further consideration for the reasons set forth below.
Claims 19-41 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group 1 (claims 19-41) without traverse in the reply filed on 11/10/2020 is acknowledged.
Claims 42-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 27 and 38 are objected to because of the following informalities:  
Regarding claims 27 and 38, the claim terms gastric bypass and vertical sleeve gastrectomy should be in lower case letters for claim consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoffers et al. (U.S. 2008/0269130- cited in IDS filed 6/18/2020), as evidenced by Exendin (9-39), PubChem accessed 9/26/2020 at URL pubchem.ncbi.nlm.nih.gov/compound/Exendin-_9-39, pp. 1-36- cited in IDS filed 11/10/2020,  in view of Seeley et al. (U.S. 2004/0116331- cited in IDS filed 6/18/2020) and Pai (Pharmacotherapy 32: 856-868 (2012)- cited in IDS filed 11/10/2020).

The instant specification defines “hyperinsulinemic hypoglycemia" as “encompass[ing] the conditions dumping syndrome, nesideoblastosis, noninsulinoma pancreatogenous hypoglycemia syndrome (NIPHS), and/or post-prandial reactive hypoglycemia. Hyperinsulinemic hypoglycemia may result from a gastric or bariatric procedure (specification at para. [0053]).  Stoffers is deemed to teach a method of treating hyperinsulinemic hypoglycemia comprising administration of an exendin-4 derivative wherein the peptide is administered before a meal. 
Although Stoffers et al. teach administration of exendin-4, the reference does not explicitly teach administration of exendin(3-39), exendin(4-39), exendin(5-39), exendin(6-39), exendin (7-39), or exendin(8-39).
Seeley et al. teach GLP-1 and GLP-1 receptor antagonists and methods of use (abstract).  GLP-1 receptor antagonists include exendin (9-39) and exendin (4-39) through exendin (8-39), e.g., exendin (5-39) (para. [0043]).  Thus, Seeley et al. teach that all of these exendin-4 derivatives are GLP-1 receptor antagonists.
It would have been obvious to the skilled artisan to administer exendin(4-39), exendin(5-39), exendin(6-39), exendin(7-39), or exendin(8-39) to a patient with hyperinsulinemic hypoglycemia in order to treat the hyperinsulinemic hypoglycemia, wherein the peptide is administered before a meal. The skilled artisan would have recognized that Stoffers et al taught that exendin-4 derivatives could be useful for such purposes. The artisan would have been motivated to use one of the recited exendin-4 derivatives because Seeley et al. explicitly taught that exendin-4 derivatives were all GLP-1 receptor antagonists.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting Exendin (9-39) of Stoffers et al. for exendin (5-39) of Seeley et al. because the peptides are both explicitly taught as being useful GLP-1 receptor antagonists. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Accordingly, claims 19 and 23 are deemed to be obvious. Regarding claims 20-22, the optimization of result effect parameters (dosing schedule) is obvious as being In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 24, Stoffers et al. teach that the peptides can be modified by covalent attachment of a polymer such as polyethylene glycol (PEG), reads on pegylated exendin-4 derivative.  Regarding claim 25, the exendin-4 derivative may be administered subcutaneously to the patient (e.g., Stoffers et al. at para. [0100]).  Regarding claims 26 and 28,Stoffers et al. teach that post-prandial hypoglycemia can also be caused by gastric bypass surgery for obesity [reads on bariatric surgery and gastrointestinal surgery] (e.g., paras. [0005], [0050]-[0054]).  Regarding claim 29, the patient can have congenital hyperinsulinemic hypoglycemia (e.g., abstract, claims 1-10; paras. [0007]-[0010]. [0026]-[0043].  Regarding claim 30, as evidenced by Exendin (9-39), PubChem, the molecular weight of exendin (9-39) is 3369.8 g/mol (p. 1).  The reference Pai teaches that the average body weight of an adult is 70 kg (p. 857, right column).  Thus, a dosage of 60 nmol/kg/day and in adults is 14.153 mg/day.  A dosage of 100 nmol/kg/day and in adults is 23.589 mg/day.  A dosage of 200 nmol/kg/day and .

Claims 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoffers et al. (U.S. 2008/0269130- cited in IDS filed 6/18/2020), Exendin (9-39), PubChem accessed 9/26/2020 at URL pubchem.ncbi.nlm.nih.gov/compound/Exendin-_9-39, pp. 1-36- cited in IDS filed 11/10/2020, Seeley et al. (U.S. 2004/0116331- cited in IDS filed 6/18/2020) and Pai (Pharmacotherapy 32: 856-868 (2012)- cited in IDS filed 11/10/2020), as applied to claims 19-26 and 28-30 above,  and further in view of Franco et al. (Obes. Surg. 21:1458–1468 (2011)- cited in IDS filed 6/18/2020).
The teachings of Stoffers et al. and Seeley et al. are set forth above.  Although Stoffers et al. teach gastric bypass surgery for obesity, the reference doesn’t explicitly teach types of gastrointestinal surgeries.
Franco et al. is a review article discussing the advantages and disadvantages of three bariatric surgeries: sleeve gastrectomy, Roux-en-Y gastric bypass and adjustable gastric banding (abstract; p. 159-146). Laparoscopic Roux-en-Y gastric bypass is one of the most commonly performed procedures for obese patients.  Id. 
It would have been obvious to the skilled artisan that a patient who has undergone a Roux-en-Y gastric bypass and developed hyperinsulinemic hypoglycemia would be a suitable candidate for treatment with Exendin(5-39), as taught by Stoffers et al. and Seeley et al.  The skilled artisan would have recognized that patients that have undergone bariatric procedures of sleeve gastrectomy and adjustable gastric banding could also be candidates for treatment with exendin(5-39).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,653,753 (hereinafter “the ‘753 patent), in view of Stoffers et al. (U.S. 2008/0269130- cited in IDS filed 6/18/2020).  

The instant claims are drawn to a method of treating hyperinsulinemic hypoglycemia, the method comprising administering an exendin-4 derivative to a patient in need thereof, wherein the exendin-4 derivative is selected from the group consisting of exendin(3-39), exendin(4-39), exendin(5-39), exendin(6-39), exendin(7-39), and exendin(8-39), wherein the exendin-4 derivative is administered before a meal.  Dependent claims recite dosing schedule, drug dosages, a pegylated peptide, subcutaneous administration, as well as forms of bariatric surgery and gastrointestinal surgery.  
The claims of ‘753 patent are drawn to a method of treating hyperinsulinemic hypoglycemia, the method comprising administering an exendin-4 derivative to a patient in need thereof, wherein the exendin-4 derivative is selected from the group consisting of exendin(3-39), exendin(4-39), exendin(5-39), exendin(6-39), exendin(7-39), and exendin(8-39), and wherein the exendin-4 derivative is administered at a dose of 0.01 mg to 50 mg.  Dependent claims recite that the peptide is exendin(5-39), it can be pegylated, and is administered subcutaneously.  Dependent claims further recite that the patient previously had bariatric surgery or gastrointestinal surgery, as well as specific forms of each.  
The claims of the ‘753 patent do not expressly teach that the peptide is administered before a meal.

One of ordinary skill in the art would have been motivated to modify the claims of the ‘753 patent with the teachings of Stoffers et al to arrive at the instant claims.  Stoffers et al teach compositions comprising exendin(9-39) administered to patients for treating hyperinsulinemic hypoglycemia, as well as administration of the peptide before a meal.  It is further noted the optimization of result effect parameters (dosage, dosing schedule) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, claims 19-30 are rendered obvious in view of claims 1-17 of the ‘753 patent and Stoffers et al. 
Examiner comment 
Claims 31-37 and 39-41 appear to be free of the prior art.   The closest prior to the instant claims is Stoffers et al. (U.S. 2008/0269130- cited in IDS filed 6/18/2020).  The teachings of Stoffers et al. (U.S. 2008/0269130), are set forth above.  The reference does not explicitly or implicitly teach an exendin-4 derivative is administered at a concentration of 4-50 mg/mL. 

Conclusion
Claims 19-47 are pending.  Claims 19-30 rejected.  Claim 38 is objected. Claims 31-37 and 39-41 are allowed. Claims 42-47 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.